Exhibit 15.1 Consent of Independent Registered Public Accounting Firm The Board of Directors RiT Technologies Ltd.: We consent to the incorporation by reference in the Registration Statements of RiT Technologies Ltd. on Form S-8 (File No., 333-90750, 333-117646, 333-141680,333-169241 and 333-200999) and Form F-3 (File No. 333-183566 and 333-190443) of our report dated April 20, 2015, with respect to the consolidated balance sheets of RiT Technologies Ltd. and its subsidiaries as of December 31, 2014 and 2013 and the related consolidated statements of operations, shareholders' equity and cash flows for each of the years in the three-year period ended December 31, 2014, which report appears in the December 31, 2014 annual report on Form 20-F of RiT Technologies Ltd. /s/ Somekh Chaikin Certified Public Accountants (Isr.) A Member Firm of KPMG International Tel Aviv, Israel April 21, 2015
